11/2/2020                               Case: 1:20-cv-05956 Document #:Other
                                                                        16-9Animals
                                                                              Filed:   11/02/20
                                                                                    at Big          Page 1 of 6 PageID #:621
                                                                                           Run Wolf Ranch




                                                 Our Wolves
                                                 Our Other Animals        Other Animals at Big Run Wolf Ranch
                                                 Gone But Not Forgotten    Kuma

                                                                           Kuma, a typical North American black bear, arrived at Big Run Wolf Ranch in
                                                                           March of 1999 weighing only 25 pounds and still on the bottle. Kuma was being
                                                                           sold illegally at a flea market in Kankakee, IL. Someone purchased him for
                                                                           $300.00 and took him home. Five days later he was confiscated by Will County
                                                                           Animal Control and donated to Big Run Wolf Ranch. He is now 7½ feet tall and
                                                                           approaching 450 pounds. He is very affectionate to John and loves to entertain the
                                                                           children on field trips. One of John’s favorite things to do is to give Kuma a good
                                                                           belly rub and engage in a quick wrestling match. Occasionally he will bring him his
                                                                           favorite treat, chocolate mint Girl Scout cookies. John says Kuma gets so excited
                                                                           when he sees the Girl Scout cookies that he has to feed him from outside the
                                                                           enclosure.




                                                                           Charlie

                                                                           Charlie, A.K.A. Cougar, Mountain Lion, Puma, was purchased by BRWR from
                                                                           another federally licensed facility. John wanted a cougar for many years after
                                                                           watching his favorite Walt Disney episode of "Charlie, The Lonesome Cougar" in
                                                                           1967. Charlie was bottle fed as a kitten by staff and volunteers, and immediately
                                                                           used in our education and conservation programs. Due to the tremendous support
                                                                           of the public, Charlie has a spectacular new enclosure, and is one of our most
                                                                           popular residents.




www.bigrunwolfranch.org/our_other_animals.html                                                                                                                   1/6
11/2/2020                               Case: 1:20-cv-05956 Document #:Other
                                                                        16-9Animals
                                                                              Filed:   11/02/20
                                                                                    at Big          Page 2 of 6 PageID #:622
                                                                                           Run Wolf Ranch




                                                                         Shere Khan

                                                                         Siberian Tiger, also known as, an Amur tiger from the Amur region in Siberia.
                                                                         Khan arrived at BRWR in December 2013 at 11 weeks of age. Because he was
                                                                         bottle fed as a cub, he is very affectionate and enjoys socializing with his handlers.
                                                                         Khan loves crowds and has an entertaining personality. The Siberian tiger is one
                                                                         of the most endangered animals in the world. Scientists believe that if poaching
                                                                         and habitat destruction are not stopped, the Siberian tiger will be extinct in the wild
                                                                         in 15 years. It is also believed that there are less than 400 Siberian tigers left in the
                                                                         wild.




                                                                         Oscar

                                                                         Oscar the Opossum was a rescue that arrived at BRWR in June of 2018. It is
                                                                         believed he fell off of mom's back and she did not return for him. Possums are the
                                                                         only North American marsupials. Oscar loves to sleep with his blankie and he
                                                                         enjoys sitting on the shoulders of our volunteers.




www.bigrunwolfranch.org/our_other_animals.html                                                                                                                       2/6
11/2/2020                               Case: 1:20-cv-05956 Document #:Other
                                                                        16-9Animals
                                                                              Filed:   11/02/20
                                                                                    at Big          Page 3 of 6 PageID #:623
                                                                                           Run Wolf Ranch




                                                                         Harley

                                                                         A Gelding who loves to run!. Harley is believed to be about 23 years old. He was
                                                                         abandoned by his previous owner.




                                                                         Tiamo

                                                                         Our crazy, funny, quirk,y miniature Sicilian donkey who loves her free time running
                                                                         around the ranch!




                                                                         Mahala

                                                                         Mahala, a purebred mid-western coyote, arrived as an orphan from a nuisance
                                                                         trapper. The trapper relocated the parents, and brought three rescued coyote pups
                                                                         to BRWR. Mahala was kept because of his wonderful personality. Mahala was
                                                                         named after one of our biggest supporters, Stan Michalak.




www.bigrunwolfranch.org/our_other_animals.html                                                                                                                 3/6
11/2/2020                               Case: 1:20-cv-05956 Document #:Other
                                                                        16-9Animals
                                                                              Filed:   11/02/20
                                                                                    at Big          Page 4 of 6 PageID #:624
                                                                                           Run Wolf Ranch




                                                                         Penelope

                                                                         A New World female porcupine was obtained from a breeder in Minnesota in May
                                                                         2012.




                                                                         Elroy

                                                                         A Striped Skunk that arrived at BRWR in the spring of 2014. Elroy is very spunky!




                                                                         Miwok

                                                                         Miwok arrived at BRWR in 2011 from a rehabber in Illinois. She was named for the
                                                                         Native American tribe that inhabited Yosemite National Park. Coyotes are very
                                                                         important to the ecological balance of the region in controlling pests, such as
                                                                         rabbits and rodents.



www.bigrunwolfranch.org/our_other_animals.html                                                                                                               4/6
11/2/2020                               Case: 1:20-cv-05956 Document #:Other
                                                                        16-9Animals
                                                                              Filed:   11/02/20
                                                                                    at Big          Page 5 of 6 PageID #:625
                                                                                           Run Wolf Ranch




                                                                         Hal

                                                                         Groundhog, also known as a woodchuck or whistle pig. Hal arrived at BRWR in
                                                                         the spring of 2014. On Groundhog Day, he predicted an early spring.




                                                                         Yoki

                                                                         Yoki is a Canadian Lynx that arrived in July of 2019 from a facility in Montana. She
                                                                         is very sweet and loves to be around people,




                                                                         Montana

                                                                         Montana is a coyote that arrived in July of 2019 from a facility in Montana. He
                                                                         loves attention from his female caretakers and he enjoys going for walks.




www.bigrunwolfranch.org/our_other_animals.html                                                                                                                  5/6
11/2/2020                               Case: 1:20-cv-05956 Document #:Other
                                                                        16-9Animals
                                                                              Filed:   11/02/20
                                                                                    at Big          Page 6 of 6 PageID #:626
                                                                                           Run Wolf Ranch




                                                                All images and content © 2010 Big Run Wolf Ranch




www.bigrunwolfranch.org/our_other_animals.html                                                                                 6/6
